In an action for a divorce and ancillary relief, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Skelos, J.), dated March 22, 2001, as denied her cross motion, in effect, to dismiss so much of the complaint as seeks custody of the parties’ child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*391Under the circumstances, the Supreme Court was authorized under the Uniform Child Custody Jurisdiction Act to “modify” a prior custody determination of the District Court, Oklahoma (see Domestic Relations Law former § 75-o). The Supreme Court correctly determined that the Oklahoma court no longer had subject matter jurisdiction to make a child custody determination (see Okla Stat Ann, tit 43, § 551-202), and that a court of this state had that jurisdiction (see Domestic Relations Law former § 75-d [1] [b], [d]; People ex rel. Throneberg v Butcher, 102 AD2d 693; see also Domestic Relations Law § 140 [a]; § 240 [1] [a]). Moreover, the Supreme Court properly determined that it was appropriate under the circumstances for it to exercise its jurisdiction (see Matter of Persaud v Persaud, 293 AD2d 480; see also Domestic Relations Law former §§ 75-g, 75-h, 75-i), and that doing so was consistent with the Parental Kidnapping Prevention Act (see 28 USC § 1738A [f]).
The mother’s remaining contentions are without merit (see Matter of Berlin v Berlin, 21 NY2d 371, cert denied 393 US 840). Santucci, J.P., McGinity, Luciano and Adams, JJ., concur.